DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record.  

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.



Election/Restrictions
Claims 25-32 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2022.




 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Petzinger (US 4,105,412 A – hereafter ‘412).
‘412 discloses a composter (Abstract) that include the following limitations for claim 1: 
“A composting system”: ‘412 discloses a compost container (col. 2 lines 4-8) that is being interpreted as the composting system of the instant application.  
“a container comprised of a permeable material”: ‘412 discloses an inner perforate section (section 12; Fig. 1; i.e. the container) that is permeable (col. 2 lines 4-8).  
“the container having a floor and sidewall defining an upper opening of the container, the sidewall having an inner surface and an outer surface”: The container of ‘412 has a sidewall (Fig. 1) and a bottom (perforate disc 22; Fig. 1; col. 2 lines 9-15) where the inner container has an inner surface and an outer surface (Fig. 1; Fig. 2; col. 2 lines 19-22).  
“comprising material within the container”: This limitation is drawn to the material operated on by an apparatus (see MPEP §2115), but ‘412 discloses placing material within the container (col. 2 lines 47-57).  
“a hood comprised of an impermeable material and configured to retain moisture and heat within the container, the hood having an inner surface and an outer surface and a lower end,”: ‘412 discloses a hood that is formed of an imperforate section (section 14) and a lid (lid 16; Fig. 1; col. 2 lines 4-8).  
“wherein the hood is fitted to cover the upper opening of the container and extend down over at least a portion of the outer surface of the sidewall of the container”: This hood is fitted to cover the upper opening of the container (Fig. 1) and extends down a portion of the outer surface of the sidewall of the container (Fig. 1; col. 2 lines 4-8).  
“the inner surface of the hood and the outer surface of the sidewall of the container defining an air gap therebetween to permit air circulation into and out of the container.”: Since the outer surface of the inner container of ‘412 is corrugated (Fig. 2; col. 2 lines 19-22), this forms an air gap between the inner container and the outer container that is fully capable of permitting airflow and retaining heat and moisture.  
“wherein the lower end of the hood terminates a distance above the floor of the container.”: The outer surface of ‘412 ends above the floor (Fig. 1; col. 2 lines 4-8) and furthermore, it ends above the bottom of the base section (section 10; Fig. 1).  
For claim 21, the hood of ‘412 terminates at a distance above a ground surface (Fig. 2). 
Therefore, ‘412 meets the limitations of claims 1 and 21.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Petzinger (US 4,105,412 A – hereafter ‘412) in view of Reiger (US 2008/0098648 A1 – hereafter ‘648).
‘412 differs from the instant claim 3 regarding the material for the impermeable hood.  
‘648 discloses an insulating root system (Abstract) that includes an outer jacket made from polyethylene ([0015]).  This material, within ‘648, is used to insulate the root system, but also solves the same problem within composters by providing thermal insulation for the container.  In this way, ‘648 is analogous art in that it solves the same problem common to many composters. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to includes the polyethylene outer container of ‘648 within ‘421 in order to provide insulation for the compost/root system ([0015]).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ an outer container made of polyethylene within the composter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.  
‘412 differs from the instant claim regarding the limitations of claim 9.  
For claim 9, ‘648 discloses that the outer wall has a thickness of at least 5 mills (at least 0.005 inches) where this range overlaps the claimed range.  The thickness of the outer wall is selected to provide the desired insulation based on the environment ([0015]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the thickness disclosed by ‘648 within ‘421 in order to provide the desired level insulation.  
For claim 10, ‘412 differs from the instant claim regarding the material used for the inner container.  
‘648 discloses an inner jacket that can be made from a porous polyethylene, polypropylene, or other woven or non-woven material ([0013]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the material of ‘648 within ‘412 in order to allow for air and moisture to enter or exit the inner container.  The suggestion for doing so at the time would have been in order to water to enter the container ([0013]).  
For claim 12, ‘412 in light of ‘648 discloses where the permeable and impermeable containers are made of non-biodegradable material ([0013] and [0015] of ‘648).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the material of ‘648 within ‘412 in order to allow for air and moisture to enter or exit the inner container.  The suggestion for doing so at the time would have been in order to water to enter the container ([0013]).  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Petzinger (US 4,105,412 A – hereafter ‘412) in view of Nattrass (US 6,218,177 B1 – hereafter ‘177).
For claims 5 and 6, ‘412 differs from the instant claim regarding vents.  
‘177 discloses a container for breaking down organic matter (Abstract) that for claims 5 and 6 includes a vent (vent 19; Fig. 1; col. 2 lines 63-67) where these vents are circular (Fig. 1).  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to include the vents of ‘177 within ‘412 in order to provide air flow to the compost.  The suggestion for doing so at the time would have been in order to allow air flow through all phases of operation (col. 2 lines 58-62).  
For claim 7, modified ‘412 does not specify that the vents have a diameter of no greater than one inch.  However, it would have been a matter of design choice for one of ordinary skill in the art at the time of filing to have vent holes with a diameter of one inch or greater in order to obtain the predictable result of providing air flow to the compost.  See MPEP §2144.04 IV A.  

Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Petzinger (US 4,105,412 A – hereafter ‘412).
For claim ‘412 does not specify that the distance between the inner container and outer container is from two to twelve inches.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include a distance from about two to twelve inches in order to optimize the air flow into and out of the compost.  See MPEP §2144.04 IV A.  
For claim 33, ‘412 does not specify that the hood extends between 25% to 75% the outer surface of the sidewall.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include extending the hood a distance from about 25% to 75% of the sidewall  in order to optimize the air flow into and out of the compost.  See MPEP §2144.04 IV A.  


Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. Applicant argues on page 8 that Petzinger does not disclose a hood that ends/terminates a distance above the floor of the composting system.  Applicant further argues that the outer covering/hood of Petzinger goes to the bottom of the composter and that Petzinger is a closed system and does not allow for air to circulate through the system. 
This is not found persuasive since the covering of Petzinger does terminate above the floor.  Furthermore, the distance where the cover terminates is not explicitly define the distance and therefore any distance will read on this limitation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Contrary to applicant’s assertion, this cover stops before the bottom (both the perforated bottom 22 and the bottom wall 18).  Petzinger that the perforate support disc is mounted closer to the top of the base, but is not at the very top of the base and therefore, the cover ends before the bottom (col. 2 lines 11-15; Fig. 1; Fig. 5)).  With regards to claim 33, this was not rejected under 35 U.S.C. 102a1, but under 35 U.S.C. 103(a).  
Applicant’s arguments on pages 11-13 argue that the previously submitted declaration was provided evidence of “long felt need”.  Contrary to applicant’s assertion on page 12, the declaration was considered, however, the analysis of the probative value of the declaration still stands.  While the declarant asserts there was a long felt need for the claimed composting system, evidence that the need for this system was persistent and recognized by those of ordinary skill in the art and that there was a long felt need.  Evidence of these two points were not provided.  Furthermore, long-felt need is measured from the date it was identified and the only date provided by the declarant was November 2019 which is 6 months after the filing of the instant application, therefore, it is unclear how long this has a problem/long-felt need within the art.  Thus, the declaration was not found persuasive and the rejections will stand.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ingvar (SE508183C2) discloses an easy to assemble composter with a perforated container and a insulation layer made from polyethylene.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799